DETAILED ACTION
This office action is in response to Applicant’s arguments and amendments filed on August 25, 2022. The application contains claims 1-12: 
Claims 3, 6, and 9 were previously cancelled
Claims 10-12 are newly added
Claims 1, 4, and 7 are amended
Claims 1, 2, 4, 5, 7, 8, and 10-12 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 25, 2022 has been entered.

Response to Arguments
Applicant's arguments and amendments filed on August 25, 2022 have been fully considered and the objections and rejections are updated accordingly. 

Claim Rejections - 35 USC § 102
Applicant’s arguments with respect to the new limitations introduced with the amendments are addressed with new prior art and rationale. 
Please refer to the updated 35 U.S.C. 103 rejections as set forth below for details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, 8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over McGrew et al. (US 20090106242 A1), in view of Farr (US 20180046676 A1).

With regard to claim 1,
	McGrew teaches
a method for automated collection, aggregation, verification, storage, and export of data (Fig. 1; [0033]), the method comprising: 
receiving first data having a first data format ([0070]: import data from spreadsheets or other sources into the database, wherein spreadsheet is an example of “a first data format”); 
importing the first data into second data having a second data format according to user-defined import rules ([0058]; Fig. 1; [0072]: import data into one or more tables of the revisioning database, wherein the one or more tables correspond to “a second data format”. [0042]-[0048]; Fig. 6; Fig. 3: import data according to user selected matching criteria); 
matching the second data to stored data to produce temporary data having a third format (Fig. 11; [0117]-[0121]: match imported data to that in the revisioning database, wherein data in the revisioning database corresponds to “stored data”, and the data illustrated in Fig. 11 corresponds to “a third format”); 
displaying to a user of the method the temporary data (Fig 11); 
receiving from the user change data, the change data specifying changes to one or more elements of the temporary data (Fig. 11; [0117]-[0121]: undo is an example of change data received from the user with respect to the temporary data); 
applying the changes specified by the change data to the temporary data to produce modified temporary data (Fig. 11; [0117]-[0121]: “finish” button applies all user changes and produces modified imported data); and
exporting the modified temporary data in a user-defined fourth format (Fig. 1; [0057]: rules wizard 120 defines rules that specify how objects in revisioning database 108 can be exported).
	McGrew does not explicitly teach
	writing calculated field data into a field of a row of the modified temporary data, wherein the modified temporary data comprises rows and the rows comprise fields;
	Farr teaches
	writing calculated field data into a field of a row of the modified temporary data, wherein the modified temporary data comprises rows and the rows comprise fields (Fig. 6C; [0059]: write average headcount into calculated column 602-3 of table 200, wherein average headcount corresponds to “calculated field data”, column 602-3 corresponds to “a field”, row 204-1, 204-2, and 204-3 are examples of “rows”, columns 202-1-202-6 and 602-1-602-3 are examples of “fields”, and data contained in table 200 corresponds to “modified temporary data”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McGrew to incorporate the teachings of Farr to write calculated field data into a field of a row of the modified temporary data, wherein the modified temporary data comprises rows and the rows comprise fields. Doing so would significantly save the amount of storage used in a database due to lack of redundancy in the number of records that need to be stored and also allow flexibility with customizations because users are no longer limited to what had been pre-calculated and can create custom parameters that do not need to conform to any pre-calculated values as taught by Farr ([0066]).

With regard to claim 2,
	As discussed in claim 1, McGrew and Farr teach all the limitations therein.
	McGrew further teaches
the method of claim 1, further comprising storing the modified temporary data (Fig. 11; [0120]: create new entities in the database).

With regard to claim 4,
	McGrew teaches
an apparatus (Fig. 1), comprising:
a memory configured to store instructions (Fig. 13: 1306 main memory); and 
a processor coupled to the memory (Fig. 13: 1304 processor) and configured to execute the instructions to: 
receive first data having a first data format ([0070]: import data from spreadsheets or other sources into the database, wherein spreadsheet is an example of “a first data format”); 
import the first data into second data having a second data format according to user-defined import rules ([0058]; Fig. 1; [0072]: import data into one or more tables of the revisioning database, wherein the one or more tables correspond to “a second data format”. [0042]-[0048]; Fig. 6; Fig. 3: import data according to user selected matching criteria); 
match the second data to stored data to produce temporary data having a third format (Fig. 11; [0117]-[0121]: match imported data to that in the revisioning database, wherein data in the revisioning database corresponds to “stored data”, and the data illustrated in Fig. 11 corresponds to “a third format”); 
display to a user of the apparatus the temporary data (Fig 11); 
receive from the user change data, the change data specifying changes to one or more elements of the temporary data (Fig. 11; [0117]-[0121]: undo is an example of change data received from the user with respect to the temporary data); 
apply the changes specified by the change data to the temporary data to produce modified temporary data (Fig. 11; [0117]-[0121]: “finish” button applies all user changes and produces modified imported data); and 
export the modified temporary data in a user-defined fourth format (Fig. 1; [0057]: rules wizard 120 defines rules that specify how objects in revisioning database 108 can be exported).
	McGrew does not explicitly teach
	write calculated field data into a field of a row of the modified temporary data, wherein the modified temporary data comprises rows and the rows comprise fields;
	Farr teaches
	write calculated field data into a field of a row of the modified temporary data, wherein the modified temporary data comprises rows and the rows comprise fields (Fig. 6C; [0059]: write average headcount into calculated column 602-3 of table 200, wherein average headcount corresponds to “calculated field data”, column 602-3 corresponds to “a field”, row 204-1, 204-2, and 204-3 are examples of “rows”, columns 202-1-202-6 and 602-1-602-3 are examples of “fields”, and data contained in table 200 corresponds to “modified temporary data”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McGrew to incorporate the teachings of Farr to write calculated field data into a field of a row of the modified temporary data, wherein the modified temporary data comprises rows and the rows comprise fields. Doing so would significantly save the amount of storage used in a database due to lack of redundancy in the number of records that need to be stored and also allow flexibility with customizations because users are no longer limited to what had been pre-calculated and can create custom parameters that do not need to conform to any pre-calculated values as taught by Farr ([0066]).

With regard to claim 5,
	As discussed in claim 4, McGrew and Farr teach all the limitations therein.
	McGrew further teaches
the apparatus of claim 4, wherein the processor is further configured to execute the instructions to store the modified temporary data (Fig. 11; [0120]: create new entities in the database).

With regard to claim 7,
	McGrew teaches
a non-transitory computer-readable medium storing computer instructions that when executed by one or more processors (Fig. 13: 1304 processor), cause the one or more processors to: 
receive first data having a first data format ([0070]: import data from spreadsheets or other sources into the database, wherein spreadsheet is an example of “a first data format”); 
import the first data into second data having a second data format according to user-defined import rules ([0058]; Fig. 1; [0072]: import data into one or more tables of the revisioning database, wherein the one or more tables correspond to “a second data format”. [0042]-[0048]; Fig. 6; Fig. 3: import data according to user selected matching criteria); 
match the second data to stored data to produce temporary data having a third format (Fig. 11; [0117]-[0121]: match imported data to that in the revisioning database, wherein data in the revisioning database corresponds to “stored data”, and the data illustrated in Fig. 11 corresponds to “a third format”); 
display to a user of the one or more processors the temporary data (Fig 11); 
receive from the user change data, the change data specifying changes to one or more elements of the temporary data (Fig. 11; [0117]-[0121]: undo is an example of change data received from the user with respect to the temporary data); 
apply the changes specified by the change data to the temporary data to produce modified temporary data (Fig. 11; [0117]-[0121]: “finish” button applies all user changes and produces modified imported data); and
export the modified temporary data in a user-defined fourth format (Fig. 1; [0057]: rules wizard 120 defines rules that specify how objects in revisioning database 108 can be exported).
	McGrew does not explicitly teach
	write calculated field data into a field of a row of the modified temporary data, wherein the modified temporary data comprises rows and the rows comprise fields;
	Farr teaches
	write calculated field data into a field of a row of the modified temporary data, wherein the modified temporary data comprises rows and the rows comprise fields (Fig. 6C; [0059]: write average headcount into calculated column 602-3 of table 200, wherein average headcount corresponds to “calculated field data”, column 602-3 corresponds to “a field”, row 204-1, 204-2, and 204-3 are examples of “rows”, columns 202-1-202-6 and 602-1-602-3 are examples of “fields”, and data contained in table 200 corresponds to “modified temporary data”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McGrew to incorporate the teachings of Farr to write calculated field data into a field of a row of the modified temporary data, wherein the modified temporary data comprises rows and the rows comprise fields. Doing so would significantly save the amount of storage used in a database due to lack of redundancy in the number of records that need to be stored and also allow flexibility with customizations because users are no longer limited to what had been pre-calculated and can create custom parameters that do not need to conform to any pre-calculated values as taught by Farr ([0066]).

With regard to claim 8,
	As discussed in claim 7, McGrew and Farr teach all the limitations therein.
	McGrew further teaches
the non-transitory computer-readable medium of claim 7, wherein the processor is further configured to execute the instructions to store the modified temporary data (Fig. 11; [0120]: create new entities in the database).

With regard to claim 10,
	As discussed in claim 1, McGrew and Farr teach all the limitations therein.
	Farr further teaches
the method of claim 1, wherein the field data comprises a user-defined calculation performed on data in one or more other fields of the modified temporary data (Fig. 6C; [0059]: the average headcount is calculated based on the number of validity days divided by the selected period length−3/30=0.10, wherein Validity Days 602-2 and Selected Period Length 602-1 correspond to “one or more other fields”).

With regard to claim 11,
	As discussed in claim 4, McGrew and Farr teach all the limitations therein.
	Farr further teaches
the apparatus of claim 4, wherein the field data comprises a user-defined calculation performed on data in one or more other fields of the modified temporary data (Fig. 6C; [0059]: the average headcount is calculated based on the number of validity days divided by the selected period length−3/30=0.10, wherein Validity Days 602-2 and Selected Period Length 602-1 correspond to “one or more other fields”).

With regard to claim 12,
	As discussed in claim 7, McGrew and Farr teach all the limitations therein.
	Farr further teaches
the non-transitory computer-readable medium of claim 7, wherein the field data comprises a user-defined calculation performed on data in one or more other fields of the modified temporary data (Fig. 6C; [0059]: the average headcount is calculated based on the number of validity days divided by the selected period length−3/30=0.10, wherein Validity Days 602-2 and Selected Period Length 602-1 correspond to “one or more other fields”).

Examiner’s Note
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner. It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA1968)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XIAOQIN HU/Examiner, Art Unit 2168 

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168